

Exhibit 10.1(a)


NON-QUALIFIED STOCK OPTIONS
ISSUED UNDER
RYDER SYSTEM, INC. 2005 EQUITY COMPENSATION PLAN


2012 TERMS AND CONDITIONS


The following terms and conditions apply to the non-qualified stock option
(“Option”) granted by Ryder System, Inc. (the "Company") under the Ryder System,
Inc. 2005 Equity Compensation Plan (the “Plan”) during the 2012 calendar year,
as specified in the Stock Option Award Notification (the “Notification”), to
which these terms and conditions are appended. Certain terms of the Option,
including the number of Shares subject to the Option, the exercise price, the
vesting schedule and the expiration date, are set forth in the Notification. The
terms and conditions contained herein may be amended by the Compensation
Committee of the Company’s Board of Directors (the “Committee”) as permitted by
the Plan. Capitalized terms used herein and not defined shall have the meaning
ascribed to such terms in the Plan or in the Notification.


1.
General. The Option represents the right to purchase Shares on the terms and
conditions set forth herein and in the Plan, the applicable terms, conditions
and other provisions of which are incorporated by reference herein. A copy of
the Plan and the documents that constitute the "Prospectus" for the Plan under
the Securities Act of 1933, have been delivered to the Participant prior to or
along with delivery of the Notification. In the event there is an express
conflict between the provisions of the Plan and those set forth in these terms
and conditions, the terms and conditions of the Plan shall govern.



2.
Exercisability of Option. Subject to Sections 4 and 5 below, the Option shall
vest and become exercisable pursuant to the vesting schedule set forth in the
Notification and shall remain exercisable until the expiration date set forth in
the Notification, or such other expiration date designated by the Committee
pursuant to Section 7 of the Plan (the “Expiration Date”).



3.
Exercise Procedures. The Option, to the extent exercisable, may be exercised by
delivering to the Company’s stock administrator, notice of intent to exercise in
the manner designated by the stock administrator on behalf of the Company which
may vary based on the Participant’s position with the Company. Payment of the
aggregate exercise price and applicable withholding taxes shall be made in the
manner designated by the stock administrator on behalf of the Company.



4.
Termination of Option; Forfeiture. Notwithstanding the vesting and expiration
dates set forth in the Notification, the Option will terminate upon or following
the termination of the Participant’s employment with the Company and its
Subsidiaries as described below. For purposes of these terms and conditions, a
Participant shall not be deemed to have terminated his or her employment with
the Company and its Subsidiaries if he or she is then employed by the Company or
another Subsidiary without a break in service.



(a)
Resignation by the Participant or Termination by the Company or a Subsidiary
other than for Cause: The unvested portion of the Option will immediately
terminate on the Participant’s last day of employment. The vested portion of the
Option will terminate at 12:01 a.m. on the 91st day following the Participant’s
last day of employment (but not later than the Expiration Date), provided that
if the Participant dies during such 90 day period, such portion of the Option
will terminate no earlier than 12:01a.m. on the first anniversary of the date of
death (but not later than the Expiration Date) and provided




--------------------------------------------------------------------------------



further that, if, upon such termination, the Participant is entitled to
severance benefits in the form of salary continuation, then the vested portion
of the Option will terminate at 12:01 a.m. on the 91st day following the date
that salary continuation is no longer payable to the Participant (but not later
than the Expiration Date).
Notwithstanding the foregoing, if the Participant is terminated by the Company
or a Subsidiary and is subsequently re-employed by the Company or a Subsidiary
prior to 12:01 a.m. on the 91st day following the later of (i) the last day of
employment or (ii) if applicable, the date that salary continuation is no longer
payable to the Participant, but in either case, not later than the Expiration
Date, then the vested, but unexercised, portion of the Options will remain
exercisable until the Expiration Date, unless terminated earlier pursuant
hereto.


In the event that the Participant voluntarily terminates his or her employment
with the Company or a Subsidiary and is subsequently re-employed by the Company
or a Subsidiary prior to 12:01 a.m. on the 91st day following the Participant’s
last day of employment (but not later than the Expiration Date), then the
vested, but unexercised, portion of the Options will remain exercisable until
the Expiration Date, unless terminated earlier pursuant hereto.


(b)
Retirement: If a Participant’s employment terminates for any reason (other than
for Cause, death or Disability) at a time when he or she is eligible for
Retirement, then the unvested portion of the Option will immediately terminate
on the Participant’s last day of employment, and the vested portion of the
Option will terminate upon the Expiration Date.



(c)
Termination due to Death: The unvested portion of the Option will immediately
terminate on the date of death, and the vested portion of the Option will expire
upon the Expiration Date. Following the Participant’s death, the right to
exercise such vested portion will pass to the Participant’s Beneficiary.



(d)
Termination due to Disability: The unvested portion of the Option that would
otherwise have become vested during the three (3) years following Disability
will continue to vest as scheduled (without regard to subsequent status
changes). The vested portion of the Option, including the portion that becomes
vested pursuant to the preceding sentence, will expire upon the Expiration Date.



(e)
Termination for Cause: Notwithstanding the foregoing provisions of this Section
4, the entire Option, including the vested portion, will terminate immediately
upon the Participant’s termination of employment. To the extent the Participant
exercised any portion of the Option during the one year period immediately prior
to the date of such termination of employment for Cause, the Company shall have
the right to reclaim and receive from the Participant all Shares delivered to
the Participant upon such exercise, or to the extent the Participant has
transferred such Shares, the after-tax equivalent value thereof (as of the date
the Shares were transferred by the Participant) in cash, and in each case upon
receipt thereof, the Company shall return the exercise price paid by the
Participant.



(f)
Proscribed Activity: If, during the Proscribed Period but prior to a Change in
Control, the Participant engages in a Proscribed Activity, then any portion of
the Option still outstanding shall terminate and the Company shall have the
right to reclaim and receive from the Participant all Shares delivered to the
Participant upon the exercise of the Option during the one year period
immediately prior to, or at any time following, the date of the Participant’s
termination of employment, or to the extent the Participant has transferred




--------------------------------------------------------------------------------



such Shares, the after-tax equivalent value thereof (as of the date the Shares
were transferred by the Participant) in cash, and in each case upon receipt
thereof, the Company shall return the exercise price paid by the Participant.


5.
Change in Control. Notwithstanding anything contained herein to the contrary,
unless otherwise determined by the Committee prior to a Change in Control, the
Option will become fully vested and exercisable immediately prior to a Change in
Control, and, to the extent the Option is not cancelled upon such Change in
Control pursuant to Section 7 of the Plan, it shall remain outstanding until the
Expiration Date, but subject to earlier termination under the circumstances
described in Section 4(e) and (f) above. For purposes of this Section 5, the
term Option shall refer only to those Options that are outstanding at the time
of the Change in Control and not to any unvested Options that are terminated
pursuant to Section 4 above, provided that, if (i) the Participant’s employment
was terminated by the Company other than for Cause or Disability during the 12
month period prior to the Change in Control, (ii) during such 12 month period,
the Participant does not engage in a Proscribed Activity, and (iii) the
Committee determines, in its sole and absolute discretion, that the decision
related to such termination was made in contemplation of the Change in Control,
within 30 days following the Change in Control, with respect to any portion of
the Option which the Participant forfeited upon the Participant’s termination of
employment, the Participant shall receive a lump sum cash payment per Share
equal to the positive difference, if any, between the Fair Market Value of a
Share on the date that the Change in Control occurs, and the exercise price per
Share subject to the Option.



6.
U.S. Federal, State and Local Income Withholding. The Option will be treated as
a non-qualified stock option, and therefore will be treated as wages and subject
to withholding taxes and reporting. The Option may not be exercised unless the
Participant makes arrangements satisfactory to the Company to ensure that its
withholding tax obligations will be satisfied. This Section 6 shall only apply
with respect to the Company’s U.S. federal, state, and local income tax
withholding obligations. The Company may satisfy any tax obligations it may have
in any other jurisdiction in any manner it deems, in its sole and absolute
discretion, to be necessary or appropriate.



7.
Definitions.



(a)
“Cause” shall have the meaning set forth in any individual, valid, written
agreement between the Participant and the Company or any Subsidiary, or, if none
exists, shall mean a determination of “Cause” under any applicable Severance
Plan, as in effect on the date of grant of the Option. Notwithstanding the
foregoing, unless otherwise set forth in any individual, valid, written
agreement between the Participant and the Company or any Subsidiary, during the
one year period following a Change in Control, in no event shall a failure to
meet performance expectations constitute Cause unless such failure was willful.



(b)
“Change in Control” occurs when:



(i)
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “1934 Act”)) (a
“Person”) becomes the beneficial owner, directly or indirectly, of thirty
percent (30%) or more of the combined voting power of the Company’s outstanding
voting securities ordinarily having the right to vote for the election of
directors of the Company; provided, however, that for purposes of this
subparagraph (i), the following acquisitions shall not constitute a Change of
Control: (A) any acquisition by any employee benefit plan or plans (or related
trust) of the Company




--------------------------------------------------------------------------------



and its subsidiaries and affiliates or (B) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A), (B) and (C) of
subparagraph (iii) below; or


(ii)
the individuals who, as of January 1, 2007, constituted the Board of Directors
of the Company (the “Board” generally and as of January 1, 2007 the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to January 1, 2007 whose
election, or nomination for election, was approved by a vote of the persons
comprising at least a majority of the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest, as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the 1934 Act (as in effect on January
23, 2000)) shall be, for purposes of this Plan, considered as though such person
were a member of the Incumbent Board; or



(iii)
there is a reorganization, merger or consolidation of the Company (a “Business
Combination”), in each case, unless, following such Business Combination, (A)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Company’s outstanding Shares and outstanding voting
securities ordinarily having the right to vote for the election of directors of
the Company immediately prior to such Business Combination beneficially own,
directly or indirectly, more than fifty percent (50%) of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities ordinarily having the right to vote for the
election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Company’s outstanding Shares and outstanding voting
securities ordinarily having the right to vote for the election of directors of
the Company, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan or plans
(or related trust) of the Company or such corporation resulting from such
Business Combination and their subsidiaries and affiliates) beneficially owns,
directly or indirectly, 30% or more of the combined voting power of the then
outstanding voting securities of the corporation resulting from such Business
Combination and (C) at least a majority of the members of the board of directors
of the corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or



(iv)
there is a liquidation or dissolution of the Company approved by the
shareholders; or



(v)    there is a sale of all or substantially all of the assets of the Company.


(c)
“Disability” means (i) the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be




--------------------------------------------------------------------------------



expected to result in death or can be expected to last for a continuous period
of not less than 12 months; (ii) the Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than 3
months under an accident and health plan of the Company; or (iii) a
determination by the Social Security Administration that a Participant is
totally disabled.


(d)
“Proscribed Activity” means any of the following:



(i)
the Participant’s breach or violation of (A) any written agreement between the
Participant and the Company or any of its Subsidiaries, including any agreement
relating to nondisclosure, noncompetition, nonsolicitation and/or
nondisparagement, or (B) any legal obligation it may have to the Company;



(ii)
the Participant’s direct or indirect unauthorized use or disclosure of
confidential information or trade secrets of the Company or any Subsidiary,
including, but not limited to, such matters as costs, profits, markets, sales,
products, product lines, key personnel, pricing policies, operational methods,
customers, customer requirements, suppliers, plans for future developments, and
other business affairs and methods and other information not readily available
to the public;



(iii)
the Participant’s direct or indirect engaging or becoming a partner, director,
officer, principal, employee, consultant, investor, creditor or stockholder
in/for any business, proprietorship, association, firm or corporation not owned
or controlled by the Company or its Subsidiaries which is engaged or proposes to
engage in a business competitive directly or indirectly with the business
conducted by the Company or its Subsidiaries in any geographic area where such
business of the Company or its Subsidiaries is conducted, provided that the
Participant’s investment in one percent (1%) or less of the outstanding capital
stock of any corporation whose stock is listed on a national securities exchange
shall not be treated as a Proscribed Activity;



(iv)
the Participant’s direct or indirect, either on the Participant's own account or
for any person, firm or company, soliciting, interfering with or inducing, or
attempting to induce, any employee of the Company or any of its Subsidiaries to
leave his or her employment or to breach his or her employment agreement;



(v)
the Participant’s direct or indirect taking away, interfering with relations
with, diverting or attempting to divert from the Company or any Subsidiary any
business with any customer of the Company or any Subsidiary, including (A) any
customer that has been solicited or serviced by the Company within one (1) year
prior to the date of termination of Participant’s employment with the Company
and (B) any customer with which the Participant has had contact or association,
or which was under the supervision of Participant, or the identity of which was
learned by the Participant as a result of Participant’s employment with the
Company;



(vi)
the Participant’s making of any remarks disparaging the conduct or character of
the Company or any of its Subsidiaries, or their current or former agents,
employees, officers, directors, successors or assigns; or




--------------------------------------------------------------------------------





(vii)
the Participant’s failure to cooperate with the Company or any Subsidiary, for
no additional compensation (other than reimbursement of expenses), in any
litigation or administrative proceedings involving any matters with which the
Participant was involved during the Participant’s employment with the Company or
any Subsidiary.



(e)
“Proscribed Period” means the period beginning on the date of termination of
Participant’s employment and ending on the later of (A) the one year anniversary
of such termination date or (B) if the Participant is entitled to severance
benefits in the form of salary continuation, the date on which salary
continuation is no longer payable to the Participant.



(f)
“Retirement” means termination of employment for any reason (other than for
Cause or by reason of death or Disability) upon or following attainment of age
55 and completion of 10 years of service, or upon or following attainment of age
65 without regard to years of service; provided that, Retirement shall not be
deemed to occur unless such termination of service constitutes a separation from
service, as defined by Section 409A of the Code.



8.
Other Benefits. No amount accrued or paid under this Award shall be deemed
compensation for purposes of computing a Participant's benefits under any
retirement plan of the Company or its Subsidiaries, nor affect any benefits
under any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the Participant’s level of
compensation.






